DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ths Action is in response to the Amendment of 06/15/2021.  Claims 13-15 and 17-20 have been amended and no claims added.  Claims 1-20 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 06/15/2021, with respect to the outstanding rejections of claims 13-20 under 35 USC 101 have been fully considered and are persuasive.  The outstanding rejections of claims 13-20 under 35 USC 101 have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 06/15/2021, with respect to the outstanding rejections of claims 13-20 under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections of claims 13-20 under 35 USC 112 have been withdrawn.

Allowable Subject Matter
Claim 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-12 remain allowable as detailed in the Action of 03/19/2021.  
Claims 13-20 remain allowable over the prior art as detailed in the Action of 03/19/2021.  The outstanding issues of indefiniteness and being directed to an abstract idea being obviated by the amendments of 06/15/2021 to claims 13 and 19, claims 13 and 19 are allowable.  Claims 14-18 and 20 depend from claims 13 and 19 thus are also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773